WATSON, Judge.
Defendant, Jacqueline Denise Farris, has appealed from a judgment awarding $773.54 to plaintiff, Nora Urban, for damages to the Urban automobile. A 1967 Dodge Dart owned by Nora Urban and driven by her son, Richard Charles Urban, was stopped at a red light on the corner of Railroad Avenue and Landry Street in Opelousas, on October 26, 1974, when a vehicle driven by defendant Farris struck it in the rear.
The issues are whether there is manifest error in the trial court’s conclusion that the defendant was negligent; and whether the quantum awarded is an abuse of discretion.
By her own admission, Jacqueline Farris realized that the brakes had failed on the automobile she was driving a half block away from the point of impact. (TR. 35) She was going only 10 miles an hour, according to her testimony. However, she failed to apply her emergency brakes. The trial court found her negligent in not applying her emergency brakes when she had an ample opportunity to do so. Sers v. South Central Bell Telephone Company, 304 So.2d 760 (La.App. 3 Cir. 1974). The record amply supports the trial court’s conclusion and there is no manifest error in the finding of negligence.
As to the amount of the award, the damages are established by the repair estimate and the testimony of Louis Gill, body-shop foreman of Bordelon Chevrolet. There is no error.in the amount awarded.
For the reasons assigned, the judgment is affirmed. Costs are taxed against defendant-appellant.
AFFIRMED.